Exhibit 10.2

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Agreement”) is made and given as of May 30, 2007
by TRAVELCENTERS OF AMERICA LLC, a Delaware limited liability company (the
“Guarantor”), for the benefit of HPT PSC PROPERTIES TRUST, a Maryland real
estate investment trust and HPT PSC PROPERTIES LLC, a Maryland limited liability
company (collectively, the “Landlord”).

W I T N E S S E T H :

WHEREAS, pursuant to a Lease Agreement, dated as of the date hereof (the
“Lease”), the Landlord has agreed to lease to Petro Stopping Centers, L.P., a
subsidiary of the Guarantor (the “Tenant”), and the Tenant has agreed to lease
from the Landlord, certain real property, together with certain related
improvements and other property, as more particularly described in the Lease;
and

WHEREAS, it is a condition precedent to the Landlord’s entering into the Lease
that the Guarantor guarantees all of the payment and performance obligations of
the Tenant with respect to the Lease; and

WHEREAS, the transactions contemplated by the Lease are of direct material
benefit to the Guarantor;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Guarantor hereby agrees as follows:

1.             Certain Terms.  Capitalized terms used and not otherwise defined
in this Agreement shall have the meanings ascribed to such terms in the Lease.

2.             Guaranteed Obligations.  For purposes of this Agreement, the term
“Guaranteed Obligations” shall mean the payment and performance of each and
every obligation of the Tenant to the Landlord under the Lease or relating
thereto, whether now existing or hereafter arising, and including, without
limitation, the payment of the full amount of the Rent payable under the Lease.

3.             Representations and Covenants.  The Guarantor represents,
warrants, covenants, and agrees that:


--------------------------------------------------------------------------------


3.1  Performance of Covenants and Agreements.  The Guarantor hereby agrees to
take all lawful action in its power to cause the Tenant duly and punctually to
perform all of the covenants and agreements set forth in the Lease.

3.2  Validity of Agreement.  The Guarantor has duly and validly executed and
delivered this Agreement; this Agreement constitutes the legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except as the enforceability thereof may be subject
to bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and subject to
general equitable principles, regardless of whether enforceability is considered
in a proceeding at law or in equity; and the execution, delivery and performance
of this Agreement have been duly authorized by all requisite action of the
Guarantor and such execution, delivery and performance by the Guarantor will not
result in any breach of the terms, conditions or provisions of, or conflict with
or constitute a default under, or result in the creation of any lien, charge or
encumbrance upon any of the property or assets of the Guarantor pursuant to the
terms of, any indenture, mortgage, deed of trust, note, other evidence of
indebtedness, agreement or other instrument to which it may be a party or by
which it or any of its property or assets may be bound, or violate any provision
of law, or any applicable order, writ, injunction, judgment or decree of any
court or any order or other public regulation of any governmental commission,
bureau or administrative agency.

3.3  Payment of Expenses.  The Guarantor agrees, as principal obligor and not as
guarantor only, to pay to the Landlord forthwith, upon demand, in immediately
available federal funds, all costs and expenses (including reasonable attorneys’
fees and disbursements) incurred or expended by the Landlord in connection with
the enforcement of this Agreement, together with interest on amounts recoverable
under this Agreement from the time such amounts become due until payment at the
Overdue Rate.  The Guarantor’s covenants and agreements set forth in this
Section 3.3 shall survive the termination of this Agreement.

3.5  Notices.  The Guarantor shall promptly give notice to the Landlord of any
event known to it which might reasonably result in a material adverse change in
its financial condition.

2


--------------------------------------------------------------------------------


3.6  Reports.  The Guarantor shall promptly provide to the Landlord each of the
financial reports, certificates and other documents required of it under the
Lease.

3.7  Books and Records.  The Guarantor shall at all times keep proper books of
record and account in which full, true and correct entries shall be made of its
transactions in accordance with generally accepted accounting principles and
shall set aside on its books from its earnings for each fiscal year all such
proper reserves, including reserves for depreciation, depletion, obsolescence
and amortization of its properties during such fiscal year, as shall be required
in accordance with generally accepted accounting principles, consistently
applied, in connection with its business.  The Guarantor shall permit access by
the Landlord and its agents to the books and records maintained by the Guarantor
during normal business hours and upon reasonable notice.  The Landlord shall
treat any non-public information which it receives from the Guarantor pursuant
to this Agreement as confidential.

3.8  Taxes, Etc.  The Guarantor shall pay and discharge promptly as they become
due and payable all taxes, assessments and other governmental charges or levies
imposed upon the Guarantor or the income of the Guarantor or upon any of the
property, real, personal or mixed, of the Guarantor, or upon any part thereof,
as well as all claims of any kind (including claims for labor, materials and
supplies) which, if unpaid, might by law become a lien or charge upon any
property and result in a material adverse change in the financial condition of
the Guarantor; provided, however, that the Guarantor shall not be required to
pay any such tax, assessment, charge, levy or claim if the amount, applicability
or validity thereof shall currently be contested in good faith by appropriate
proceedings or other appropriate actions promptly initiated and diligently
conducted and if the Guarantor shall have set aside on its books such reserves
of the Guarantor, if any, with respect thereto as are required by generally
accepted accounting principles.

3.9  Legal Existence of the Guarantor.  The Guarantor shall do or cause to be
done all things necessary to preserve and keep in full force and effect its
legal existence.

3.10  Compliance.  The Guarantor shall use reasonable business efforts to comply
in all material respects with all applicable statutes, rules, regulations and
orders of, and all applicable restrictions imposed by, all governmental
authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable

3


--------------------------------------------------------------------------------


statutes, rules, regulations, orders and restrictions relating to environmental,
safety and other similar standards or controls).

3.11  Insurance.  The Guarantor shall maintain, with financially sound and
reputable insurers, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by owners of
established reputation engaged in the same or similar businesses and similarly
situated, in such amounts and by such methods as shall be customary for such
owners and deemed adequate by the Guarantor.

3.12  Financial Statements, Etc.  The financial statements previously delivered
to the Landlord by the Guarantor, if any, fairly present the financial condition
of the Guarantor in accordance with generally accepted accounting principles
consistently applied and there has been no material adverse change from the date
thereof through the date hereof.

3.13  No Change in Control.  The Guarantor shall not permit the occurrence of
any direct or indirect Change in Control of the Tenant or of the Guarantor.

4.             Guarantee.  The Guarantor hereby unconditionally guarantees that
the Guaranteed Obligations which are monetary obligations shall be paid in full
when due and payable, whether upon demand, at the stated or accelerated maturity
thereof pursuant to the Lease, or otherwise, and that the Guaranteed Obligations
which are performance obligations shall be fully performed at the times and in
the manner such performance is required by the Lease.  With respect to the
Guaranteed Obligations which are monetary obligations, this guarantee is a
guarantee of payment and not of collectibility and is absolute and in no way
conditional or contingent.  In case any part of the Guaranteed Obligations shall
not have been paid when due and payable or performed at the time performance is
required, the Guarantor shall, within five (5) Business Days after receipt of
notice from the Landlord, pay or cause to be paid to the Landlord the amount
thereof as is then due and payable and unpaid (including interest and other
charges, if any, due thereon through the date of payment in accordance with the
applicable provisions of the Lease) or perform or cause to be performed such
obligations in accordance with the Lease.

5.             Unenforceability of Guaranteed Obligations, Etc.  If the Tenant
is for any reason under no legal obligation to discharge any of the Guaranteed
Obligations (other than because

4


--------------------------------------------------------------------------------


the same have been previously discharged in accordance with the terms of the
Lease), or if any other moneys included in the Guaranteed Obligations have
become unrecoverable from the Tenant by operation of law or for any other
reason, including, without limitation, the invalidity or irregularity in whole
or in part of any Guaranteed Obligation or of the Lease or any limitation on the
liability of the Tenant thereunder not contemplated by the Lease or any
limitation on the method or terms of payment thereunder which may now or
hereafter be caused or imposed in any manner whatsoever, the guarantees
contained in this Agreement shall nevertheless remain in full force and effect
and shall be binding upon the Guarantor to the same extent as if the Guarantor
at all times had been the principal debtor on all such Guaranteed Obligations.

6.             Additional Guarantees.  This Agreement shall be in addition to
any other guarantee or other security for the Guaranteed Obligations and it
shall not be prejudiced or rendered unenforceable by the invalidity of any such
other guarantee or security or by any waiver, amendment, release or modification
thereof.

7.             Consents and Waivers, Etc.  The Guarantor hereby acknowledges
receipt of correct and complete copies of the Lease, and consents to all of the
terms and provisions thereof, as the same may be from time to time hereafter
amended or changed in accordance with the terms and conditions thereof, and,
except as otherwise provided herein, to the maximum extent permitted by
applicable law, waives (a) presentment, demand for payment, and protest of
nonpayment, of any of the Guaranteed Obligations, (b) notice of acceptance of
this Agreement and of diligence, presentment, demand and protest, (c) notice of
any default hereunder and any default, breach or nonperformance or Event of
Default under any of the Guaranteed Obligations or the Lease, (d) notice of the
terms, time and place of any private or public sale of collateral (if any) held
as security for the Guaranteed Obligations, (e) demand for performance or
observance of, and any enforcement of any provision of, or any pursuit or
exhaustion of rights or remedies against the Tenant or any other guarantor of
the Guaranteed Obligations, under or pursuant to the Lease, or any agreement
directly or indirectly relating thereto and any requirements of diligence or
promptness on the part of the holders of the Guaranteed Obligations in
connection therewith, and (f) any and all demands and notices of every kind and
description with respect to the foregoing or which may be required to be given
by any statute or rule of law and any defense of any kind which it may now or
hereafter have with

5


--------------------------------------------------------------------------------


respect to this Agreement, or the Lease or the Guaranteed Obligations (other
than that the same have been discharged in accordance with the Lease).

8.             No Impairment, Etc.  The obligations, covenants, agreements and
duties of the Guarantor under this Agreement shall not be affected or impaired
by any assignment or transfer in whole or in part of any of the Guaranteed
Obligations without notice to the Guarantor, or any waiver by the Landlord of
any of the Guaranteed Obligations or of the performance or observance by the
Tenant or any other guarantor of any of the agreements, covenants, terms or
conditions contained in the Guaranteed Obligations or the Lease or any
indulgence in or the extension of the time for payment by the Tenant or any
other guarantor of any amounts payable under or in connection with the
Guaranteed Obligations or of the time for performance by the Tenant or any other
guarantor of the Guaranteed Obligations or the extension or renewal thereof
(except that with respect to any extension of time for payment or performance of
any of the Guaranteed Obligations granted by the Landlord to the Tenant, the
Guarantor’s obligations to pay or perform such Guaranteed Obligation shall be
subject to the same extension of time for performance), or the modification or
amendment (whether material or otherwise) of the Lease or any of the Guaranteed
Obligations, or the voluntary or involuntary sale or other disposition of all or
substantially all the assets of the Tenant or any other guarantor or insolvency,
bankruptcy, or other similar proceedings affecting the Tenant or any other
guarantor or any assets of the Tenant or any such other guarantor, or the
release or discharge of the Tenant or any such other guarantor from the
performance or observance of the Guaranteed Obligations, without the consent of
the Landlord, by operation of law, or any other cause, whether similar or
dissimilar to the foregoing.

9.             Reimbursement, Subrogation, Etc.  The Guarantor hereby covenants
and agrees that it will not enforce or otherwise exercise any rights of
reimbursement, subrogation, contribution or other similar rights against the
Tenant (or any other person against whom the Landlord may proceed) with respect
to the Guaranteed Obligations prior to the payment in full of all amounts owing
with respect to the Lease, and until all such amounts shall have been paid in
full, the Guarantor shall have no right of subrogation, and the Guarantor waives
any defense it may have based upon any election of remedies by the Landlord
which destroys its subrogation rights or its rights to proceed against the
Tenant for reimbursement, including, without limitation, any loss of rights the
Guarantor may suffer by

6


--------------------------------------------------------------------------------


reason of any rights, powers or remedies of the Tenant in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging the
indebtedness to the Landlord.  Until all Guaranteed Obligations shall have been
paid and performed in full, the Guarantor further waives any right to enforce
any remedy which the Landlord now has or may in the future have against the
Tenant, any other guarantor or any other person and any benefit of, or any right
to participate in, any security whatsoever now or in the future held by the
Landlord.

10.           Defeasance.  This Agreement shall terminate at such time as the
Guaranteed Obligations have been paid and performed in full and all other
obligations of the Guarantor to the Landlord under this Agreement have been
satisfied in full; provided, however, if at any time, all or any part of any
payment applied on account of the Guaranteed Obligations is or must be rescinded
or returned for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of the Tenant), this Agreement, to the
extent such payment is or must be rescinded or returned, shall be deemed to have
continued in existence notwithstanding any such termination.

11.           Notices.  (a)  Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Agreement shall be deemed adequately given if in writing and the same shall be
delivered either in hand, by telecopier with written acknowledgment of receipt,
or by mail or Federal Express or similar expedited commercial carrier, addressed
to the recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

(b)  All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

(c)  All such notices shall be addressed,

if to the Landlord to the Landlord:

7


--------------------------------------------------------------------------------


c/o Hospitality Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. John G. Murray

Telecopier No. (617) 969-5730

if to the Guarantor to:

TravelCenters of America LLC

24601 Center Ridge Road

Westlake, Ohio  44145

Attn:  Mr. Thomas M. O’Brien

Telecopier No. (440)808-3301

(d)  By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America.

12.           Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party, including, without limitation, the
holders, from time to time, of the Guaranteed Obligations; and all
representations, warranties, covenants and agreements by or on behalf of the
Guarantor which are contained in this Agreement shall inure to the benefit of
the Landlord’s successors and assigns, including, without limitation, said
holders, whether so expressed or not.

13.           Applicable Law.  Except as to matters regarding the internal
affairs of the Landlord and issues of or limitations on any personal liability
of the shareholders and trustees or directors of the Landlord for obligations of
the Landlord, as to which the laws of the State of Maryland shall govern, this
Agreement, the Lease and any other instruments executed and delivered to
evidence, complete or perfect the transactions contemplated hereby and thereby
shall be interpreted, construed, applied and enforced in accordance with the
laws of The Commonwealth of Massachusetts applicable to contracts between
residents of Massachusetts which are to be performed entirely within
Massachusetts, regardless of (i) where any such instrument is executed or
delivered; or (ii) where any payment or other performance required by any such
instrument is made or required to be made; or (iii) where any breach of any
provision of any such instrument occurs, or any cause of action otherwise

8


--------------------------------------------------------------------------------


accrues; or (iv) where any action or other proceeding is instituted or pending;
or (v) the nationality, citizenship, domicile, principal place of business, or
jurisdiction of organization or domestication of any party; or (vi) whether the
laws of the forum jurisdiction otherwise would apply the laws of a jurisdiction
other than The Commonwealth of Massachusetts; or (vii) any combination of the
foregoing. Notwithstanding the foregoing, the laws of the State shall apply to
the perfection and priority of liens upon and the disposition of any Property.

14.           Arbitration.  The Landlord, on the one hand, or the Guarantor, on
the other hand, may elect to submit to arbitration any dispute hereunder that
has an amount in controversy in excess of $250,000.  Any such dispute shall be
conducted in Boston, Massachusetts and be resolved in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then
pertaining and the decision of the arbitrators with respect to such dispute
shall be binding, final and conclusive on all of the parties.

In the event that any such dispute is submitted to arbitration hereunder, the
Landlord, on the one hand, and the Guarantor, on the other hand, shall each
appoint and pay all fees of a fit and impartial person as arbitrator with at
least ten (10) years’ recent professional experience in the general subject
matter of the dispute.  Notice of such appointment shall be sent in writing by
each party to the other, and the arbitrators so appointed, in the event of their
failure to agree within thirty (30) days after the appointment of the second
arbitrator upon the matter so submitted, shall appoint a third arbitrator.  If
either the Landlord or the Guarantor shall fail to appoint an arbitrator as
aforesaid for a period of twenty (20) days after written notice from the other
party to make such appointment, then the arbitrator appointed by the party
having made such appointment shall appoint a second arbitrator and the two (2)
so appointed shall, in the event of their failure to agree upon any decision
within thirty (30) days thereafter, appoint a third arbitrator.  If such
arbitrators fail to agree upon a third arbitrator within forty five (45) days
after the appointment of the second arbitrator, then such third arbitrator shall
be appointed by the American Arbitration Association from its qualified panel of
arbitrators, and shall be a person having at least ten (10) years’ recent
professional experience as to the subject matter in question.  The fees of the
third arbitrator and the expenses incident to the proceedings shall be borne
equally between the Landlord and the Guarantor, unless the arbitrators decide
otherwise.  The fees of respective counsel

9


--------------------------------------------------------------------------------


engaged by the parties, and the fees of expert witnesses and other witnesses
called for the parties, shall be paid by the respective party engaging such
counsel or calling or engaging such witnesses.

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to Landlord and one to the
Guarantor.  A judgment of a court of competent jurisdiction may be entered upon
the award of the arbitrators in accordance with the rules and statutes
applicable thereto then obtaining.

15.           Modification of Agreement.  No modification or waiver of any
provision of this Agreement, nor any consent to any departure by the Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Landlord, and such modification, waiver or consent shall be
effective only in the specific instances and for the purpose for which given. 
No notice to or demand on the Guarantor in any case shall entitle the Guarantor
to any other or further notice or demand in the same, similar or other
circumstances.  This Agreement may not be amended except by an instrument in
writing executed by or on behalf of the party against whom enforcement of such
amendment is sought.

16.           Waiver of Rights by the Landlord.  Neither any failure nor any
delay on the Landlord’s part in exercising any right, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise or the exercise of any
other right, power or privilege.

17.           Severability.  In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, but this Agreement
shall be reformed and construed and enforced to the maximum extent permitted by
applicable law.

18.           Entire Contract.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and shall
supersede and take the place of any other instruments purporting to be an
agreement of the parties hereto relating to the subject matter hereof.

10


--------------------------------------------------------------------------------


19.           Headings; Counterparts.  Headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

20.           Remedies Cumulative.  No remedy herein conferred upon the Landlord
is intended to be exclusive of any other remedy, and each and every remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law or in equity or by statute or otherwise.

[Remainder of page intentionally left blank.]

11


--------------------------------------------------------------------------------


WITNESS the execution hereof under seal as of the date above first written.

TRAVELCENTERS OF AMERICA LLC

 

 

 

By:

/s/ Thomas M. O’Brien

 

 

Thomas M. O’Brien

 

President and

 

Chief Executive Officer

 


--------------------------------------------------------------------------------